Michigan Territory ss—in the supreme court, in and for the territory OF MICHIGAN OF THE TERM OF SEPT IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND FIVE-
Henry Fitch late of Detroit trader, was attached to answer unto the United States of America, of a plea that he render unto said United States, four hundred Dollars, which to said United States he owes and from them unjustly detains &c And Whereupon the said United States Complain, For that whereas the said Henry Fitch after the second Day of March in the year of our Lord One Thousand seven hundred and ninety nine & prior to the day of commencing this action, To wit on the sixth day of July in the year of our Lord One Thousand Eight hundred and five, at and within the district of Detroit, in said Territory of Michigan, without any permit in writing, licence or other lawful authority therefor whatever, from the Collector of the said United States Customs, in and for said United States District of Detroit, first had and obtained, Joseph Wilkinson, then & still being such Collector of said United States Customs, in & for said District, duly commissioned such according to Law, & having the sole authority of granting permits &c within said District, did, on said sixth day of July last aforesaid, bring into said District of Detroit & cause to be brought into said District & was aiding & assisting therein, from a foreign port or place, Towit from the province of Upper Canada, in his Britanic Majestys Dominion, in America, sundry goods, wares and merchandizes, consisting of lumber, of a foreign growth and manufacture, and by law subject & liable to the payment of Duties to the said United States, on being brot into said District, To wit Four thousand nine hundred and sixty Eight feet of pine Boards—Three *30Thousand Two hundred and forty nine feet of pine Plank (Board measure) One Thousand nine hundred and seventy five feet of pine weather Boards and Twelve Packs of Shingles,— The duties on said Articles of merchandize, Towit Boards, planks weather boards and shingles, not having been paid or secured to be paid, to the said United States, contrary to the statute law of said United States in such case made and provided—By reason whereof and by force of said statute law of said United States, the said Henry Fitch, has forfeited to said United States four hundred Dollars, which sum of four hundred Dollars so forfeited for the cause aforesaid, the said Henry Fitch, to said United States owes—nevertheless the said Henry Fitch, altho oftentimes requested, said four hundred Dollars, nor any part thereof hath not paid, But to pay said four hundred Dollars to said United States, the said Henry Fitch hath hitherto refused & the same from said United States unjustly detains— To the damage of sd United States one hundred dollars for the recovery of which debt and damages for detention they bring this suit &c Sol. Sibley Atty
Michigan Territory ss.
Joseph Wilkinson Collector of the Customs of the United States of America in & for the District of Detroit, duly commissioned &c constitutes & appoints Sol. Sibley, special Atty for the sd United States, for the purpose of commencing & prosecuting the above action against Henry Fitch, to final judgnp & execution &c—
Michigan Territory towit—
Henry Fitch at the suit of the United States In debt &c and the said Henry by E Brush his Attorney comes and defends the wrong and injury when &c and for plea Saith he does not owe to the said United States the aforesaid Sum of Four hundred dollars or any part thereof as they by pleading have above thereof declared against him and this he prays may be enquired of by the Country— and the Said United States do the like &c
E Brush Atty for
the said Henry Fitch
Sol. Sibley Atty for sd
United States
District of Detroit ss— Henry Fitch puts in his place E Brush his Atty at the suit of the United States in the plea aforesaid—

[In the handwriting of Solomon Sibley]


[In the handwriting of Elijah Brush]